DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 04/22/2022 have been entered. Claims 1-12 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 6-12 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Sung (US 2019/0052782, of record).
Regarding claim 1, Sung discloses an optical unit (see Fig 1) comprising: a first optical device retaining body comprising: a first retainer configured to retain a first optical device therein at a first plane intersecting with an optical axis direction (see Fig 1; Para [0057]; a first optical retaining body 200 at a first plane retains a PCB 400 and an image sensor 300), and a first fitting margin extending from the first retainer along the optical axis direction, the first fitting margin terminating at a first end surface that intersects with the optical axis direction (see Fig 1; Para [0057]; a first fitting margin extending from a first plane to a top end surface); a second optical device retaining body comprising; a second retainer configured to retain a second optical device therein at a second plane intersecting with the optical axis direction (see Fig 1; Para [0054]; 100, lens barrel accommodates a fixed lens 50 at a second plane), and a second fitting margin extending from the second retainer along the optical axis direction, the second fitting margin terminating at a second end surface that intersects with the optical axis direction (see Fig 1; Para [0054]; a second fitting margin extending from second plane to element 110 which intersects with optical axis), the second fitting margin being fitted within the first fitting margin such that the first end surface is radially adjacent to the second end surface (see Fig 1; Para [0054-0057]; second fitting margin fitted within the first fitting margin in region 205); and a weld radially bridging the first end surface and the second end surface to fix the first fitting margin to the second fitting margin; (see Fig 1; Para [0064]; weld point 500 bridges first and second end surfaces fixing both margins) wherein the weld is outside a region between the first plane and the second plane in the optical axis direction  
    PNG
    media_image1.png
    472
    571
    media_image1.png
    Greyscale
[AltContent: textbox (Figure A: Diagram of Fig 1 of Sung depicting optical device)](see Fig 1; Para [0064]; weld is outside a region between first and second plane radially). 
Regarding claim 6, Sung discloses the optical unit according to claim 1 (see Fig 1), wherein the first plane is perpendicular with the optical axis direction (see Fig 1; Para [0057]; first plane is perpendicular to optical axis as seen in Fig A).
Regarding claim 7, Sung discloses the optical unit according to claim 1 (see Fig 1), wherein the second plane is perpendicular with the optical axis direction (see Fig 1; Para [0054]; second plane is perpendicular to optical as seen in Fig A).
Regarding claim 8, Sung discloses the optical unit according to claim 1 (see Fig 1), wherein the first end surface is perpendicular with the optical axis direction (see Fig 1; Para [0057]; first end surface is perpendicular to optical as seen in Fig A).
Regarding claim 9, Sung discloses the optical unit according to claim 1 (see Fig 1), wherein the second end surface is perpendicular with the optical axis direction (see Fig 1; Para [0057]; second end surface is perpendicular to optical as seen in Fig A).
Regarding claim 10, Sung discloses the optical unit according to claim 1 (see Fig 1), wherein the first end surface is aligned with the second end surface in the optical axis direction (see Fig 1; Para [0057]; second end surface and first end surface are aligned in optical axis direction as seen in Fig A).
Regarding claim 11, Sung discloses the optical unit according to claim 1 (see Fig 1), wherein the first fitting margin is cylindrical (see Fig 2; Para [0054]; first fitting margin is cylindrical).
Regarding claim 12, Sung discloses the optical unit according to claim 1 (see Fig 1), wherein the second fitting margin is cylindrical (see Fig 2; Para [0054]; second fitting margin is cylindrical).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2019/0052782, of record) in view of Nakai (US 2006/0077575, of record).
Regarding claim 2, Sung discloses the optical unit (see Fig 1) according to claim 1. Sung does not disclose wherein the weld is formed such that a first weld depth of the first fitting margin and a second weld depth of the second fitting margin are substantially identical in the optical axis direction. Sung and Nakai are related because both disclose optical units with welded components. 
Nakai discloses an optical unit wherein the weld portion is formed such that a first weld depth of the first fitting margin and a second weld depth of the second fitting margin are substantially identical in the optical axis direction (see Fig 1A-1C; Para [0017-0020; 0032]; depth of weld portion 8A are identical in both margins 2 and 5 in the optical axis direction, referring to a top to bottom direction).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sung with wherein the weld portion is formed such that a first weld depth of the first fitting margin and a second weld depth of the second fitting margin are substantially identical in the optical axis direction of Nakai for the improving the rigidity of the device though proper welding of optical components. 
Regarding claim 3, Sung in view of Nakai discloses the optical unit (Nakai: see Fig 1B) according to claim 2, wherein a ratio of the second weld depth relative to the first weld depth is between 0.75 and 1.25 (Nakai: see Fig 1B; Para [0017-0020; 0032]; since weld depth are identical ratio would be 1).
Regarding claim 4, Sung in view of Nakai discloses the optical unit (Nakai: see Fig 1B) according to claim 2, wherein the weld is formed such that a first weld width of the first fitting margin and a second weld width of the second fitting margin are substantially identical in a direction perpendicular to the optical axis direction (Nakai: see Fig 1B; Para [0031-0032]; as seen in Figs 1B and 2A with a dimension of 0.7mm X 0.1mm, weld widths of components 2 and 5 are substantially similar since weld is accomplish along the circumference of screwing parts 3 and 4 as center point).
Regarding claim 5, Sung in view of Nakai discloses the optical unit (Nakai: see Fig 1B) according to claim 2, wherein the weld is formed of a plurality of weld beads (Nakai: see Fig 2A; Para [0013]; welding is done to a plurality of points along a circumferential direction of the screwing part), the weld beads include at least a part symmetric with respect to a mating surface in a cross section perpendicular to the mating surface passing through the overlapping portion between the first fitting margin and the second fitting margin, and parallel to the optical axis direction (Nakai: see Fig 1B; Para [0031-0032]; weld bead 8A is symmetric with respect to interface of elements 3 and 4, bead is perpendicular to interface and passed through overlapping portion of elements 2 and 5, as well as being parallel to optical axis, which is shown by dotted line).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergmann (US 6,253,005) discloses an optical unit containing multiple optical device retainers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872